Appeal from decision and award of the Workmen’s Compensation Board which found Mary McGinty, mother of deceased employee, partially dependent upon him for support. The decedent was killed in an industrial accident July 17, 1958 and thereafter on November 13 a claim for partial dependency was filed. In support of the claim there was offered a family income statement, dated April 23, 1959, which showed the weekly contribution by the decedent to be $30. Subsequently and on May 27, 1959, the claimant herein testified that her son gave her money when working even when out of town and that when unemployed, from his benefits would give her $20 per week. The appellants offered no proof but in their brief on this appeal questioned the award as to dependency and as to the amount of contribution. While the evidence to support the dependency herein is somewhat scanty, under the circumstances it was of sufficient weight to sustain the award. Dependency was a factual issue decided by the board in favor of the claimant. Award unanimously affirmed, with costs to the Workmen’s Compensation Board.